Title: From George Washington to James Mease, 9 August 1778
From: Washington, George
To: Mease, James


          
            Sir,
            Head Qrs [White Plains] Augst 9th 177[8]
          
          Major Clough has informed me thro Capt. Smith that he has lately received a letter from
            Colo. Baylor by which he is made acquainted that he has not been able to procure any
            Cloathing for the use of his Regt. As it is represented
            to me that they are much in want, you will deliver to Major Clough’s order such articles
            as he may demand or you be able to supply him with. I
            am &c.
          
            G. W———n
          
        